TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00523-CR


                                 Charles Edward Foster, Appellant

                                                 v.

                                    The State of Texas, Appellee


                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY,
          NO. FR83139, THE HONORABLE STEVEN J. DUSKIE, JUDGE PRESIDING


                              MEMORANDUM OPINION


                   Appellant Charles Edward Foster seeks to appeal a judgment of conviction for

possession of a controlled substance less than one gram.           See Health and Safety Code

§ 481.115(b). The trial court has certified that this is a plea-bargain case and appellant has no

right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: November 3, 2021

Do Not Publish